Exhibit 10.2




TERM LOAN PROMISSORY NOTE


$10,000,000.00    June 29, 2017


FOR VALUE RECEIVED, Double Canyon Vineyards, LLC, a Delaware limited liability
company, and A Fine Old Building, LLC, a Washington limited liability company
(individually and collectively, "Borrower"), hereby promise, on a joint and
several basis, to pay to the order of American AgCredit, FLCA ("Lender"), in
lawful money of the United States of America, the principal sum of Ten Million
Dollars ($10,000,000.00) with interest on the unpaid principal sum owing
hereunder at the rate or rates or in the amounts computed in accordance with the
Loan Agreement of even date herewith between Borrower and Lender (as the same
may be amended from time to time, the "Loan Agreement"), together with all other
amounts due Lender under the Loan Agreement, all payable in the manner and at
the time or times provided in the Loan Agreement. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Loan Agreement.
If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due and unpaid under the Loan Agreement on July
1, 2037, or on any earlier Maturity Date as set forth in the Loan Agreement.
Unless otherwise specified in writing by Lender, all payments hereunder shall be
paid to Lender at the office or other location as Lender may hereafter designate
from time to time. Lender reserves the right to require any payment on this
Note, whether such payment is a regular installment, prepayment or final
payment, to be by wired federal funds or other immediately available funds.
Borrower and each and every co-maker, surety, endorser and guarantor of the
indebtedness evidenced by this Note and the Loan Agreement, expressly waive
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of intent to accelerate the maturity hereof,
notice of the acceleration of the maturity hereof, bringing of suit and
diligence in taking any action to collect amounts due hereunder and in the
handling of security at any time existing in connection herewith, and such
parties are and shall be jointly, severally, directly and primarily liable for
the payment of all sums owing and to be owing hereon, regardless of and without
any notice (except as expressly provided in the Loan Documents), diligence, act
or omission as or with respect to the collection of any amount called for
hereunder or in connection with any right, lien, interest or property at any and
all times had or existing as security for any amount called for hereunder.
This Note evidences all advances of the principal amount hereof made, interest
due and all amounts otherwise owed to Lender under the Loan Agreement. This Note
is secured by the liens and security interests created under the Loan Documents
(including those arising under any Deed of Trust). Reference is made to the Loan
Agreement for provisions relating to repayment of the indebtedness evidenced by
this Note, including mandatory repayment, acceleration following default,
Default Interest, limitations on interest, and restrictions on prepayment.
This Note has been executed and delivered in and shall be construed in
accordance with and governed by the laws of the State of California and of the
United States of America.


1

--------------------------------------------------------------------------------





NOTICE TO BORROWER:
DO NOT SIGN THIS PROMISSORY NOTE BEFORE YOU READ IT AND CONSULT WITH LEGAL
COUNSEL OF YOUR CHOICE, OR IF YOU BELIEVE THAT THERE ARE ANY ORAL
UNDERSTANDINGS, PROMISES, OR AGREEMENTS NOT SET FORTH IN WRITING IN THIS NOTE
AND/OR THE OTHER LOAN DOCUMENTS.
IN WITNESS WHEREOF, this Note has been executed by Borrower and is effective as
of the day and year first above written.
BORROWER:


Double Canyon Vineyards, LLC, a Delaware limited liability company


By: /s/ Shannon McLaren        
Name: Shannon McLaren
Title: Chief Financial Officer


A Fine Old Building, LLC, a Washington limited liability company


By: /s/ Shannon McLaren        
Name: Shannon McLaren
Title: Chief Financial Officer






























[Signature Page Term Loan Note]


2